Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021, has been entered.

Status of Claims
This Office Action is responsive to the request for continued examination filed September 10, 2021.
Claims 1-23 have been previously canceled.
Claim 41 has been added.
Claims 24, 33, and 36-39 have been amended.
Claims 24-41 are currently pending and have been fully examined.

Allowable Subject Matter
Claims 24-41 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments regarding the 103 rejections, see Remarks, dated September 10, 2021, are persuasive. The prior art references cited in the Final Rejection, dated March 30, 2021, do not teach all of the limitations of the current set of claims.
The newly added claim language includes an amendment that distinguishes treatment guidelines stored in a database and used to generate individual treatment plans from the individual treatment plans generated based on those treatment guidelines. Previously, both were referred to as treatment guidelines.
The prior art cited in the Final Rejection included the Evans reference (US PG Pub. 2014/0108024) that taught a system that required approval from a supervisor if a treating physician prescribed a treatment plan that deviated from the current treatment guidelines (see Evans, par. [0080]-[0086]). This was relied upon to teach the limitation, “A software module providing a user interface comprising interface elements allowing the healthcare supervisor user to ratify edits to treatment guidelines made via the treatment guideline editing interface.” Before the amendments that distinguished the individual treatment plans from the treatment guidelines, the Evans reference teaches this limitation because it allows the physician to change the individual treatment plans such that they deviate from the treatment guidelines, and it allows the supervisor to approve the deviations from the treatment guidelines.
However, Evans does not teach allowing a user the ability to edit the actual treatment guidelines that would be used to generate the treatment care plans. Because the changes to the treatment guidelines in the claims are no longer in line with the interpretation of the deviations from the treatment guidelines described in Evans, it cannot be said that Evans continues to teach this limitation.
During the most recent search, the following reference was identified as relevant: 
Johnson (US PG Pub. 2012/0101847) 
Johnson teaches a system where multiple practitioners identified as experts on a diagnosis can write guidelines that are then peer-reviewed and edited, which can then be used to generate customized treatment plans (par. [0209]). However, this is not the same because it does not give the practitioners an interface where they would be able to edit the existing guidelines and have it sent to the supervising physician for review.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY D. MOSELEY/Examiner, Art Unit 3686